         Case 7:20-cv-09859-PMH
Case 7-20-cv-09859-PMH           Document
                          Document        23 in
                                   20-1 Filed Filed 01/25/21
                                                 NYSD         Page 1 of 1Page 1 of 1
                                                       on 01/22/2021



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


   Christy Basdeo,
                                                    Case No. 7:20-cv-09859
                            Plaintiff,


               – against–                           ORDER OF DISMISSAL WITH
                                                    PREJUDICE BETWEEN
                                                    PLAINTIFF AND DEFENDANT
   Synchrony Bank d/b/a Mastercard Inc.,            SYNCHRONY BANK ONLY
   Experian Information Solutions, Inc., Trans
   Union, LLC, and Equifax Information
   Services, LLC,
                            Defendant(s).



        Plaintiff Christy Basdeo, by counsel, and Defendant Synchrony Bank d/b/a Mastercard

 Inc., by counsel, having filed their Stipulation Of Dismissal With Prejudice Between Plaintiff

 And Defendant Synchrony Bank d/b/a Mastercard Inc., AND THE COURT, having been duly

 advised, NOW FINDS that the same should be granted.

        IT IS, THEREFORE, ORDERED that all claims of Plaintiff Christy Basdeo against

 Defendant Synchrony Bank d/b/a Mastercard Inc. are dismissed, with prejudice. Plaintiff Christy

 Basdeo and Synchrony Bank d/b/a Mastercard Inc. shall each bear their own costs and

 attorneys’ fees. The Clerk is instructed to remove Synchrony Bank d/b/a Mastercard Inc. from

 the docket.
        January 25, 2021
 Date: ________________________                      ____________________________________
                                                     Philip M. Halpern
                                                     United States District Judge
